Title: From Alexander Hamilton to Timothy Pickering, [10 May 1796]
From: Hamilton, Alexander
To: Pickering, Timothy


[New York, May 10, 1796]
Dr Sir
Inclosed is a letter which I will thank you to hand to its destination.

While I have my pen in my hand, give me leave to mention a particular subject to you. Mr. Pinckney, it is said, desires to return to the U States. In this case a successor will be wanted. If we had power to make a man for the purpose, we could not imagine a fitter than Mr. King. He is tired of the Senate & I fear will resign at all events. I presume he would accept the mission to England. Can there be a doubt that it will be wise to offer it to him?
Yrs with much esteem & regard
A Hamilton
May 10. 1796
T Pickering Esq
